Citation Nr: 0904499	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from February 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO denied the claim.  The Veteran filed a notice of 
disagreement (NOD) in April 2005, and the RO issued a 
statement of the case (SOC) in December 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2006.

In a September 2008 letter, the Veteran was informed that he 
was scheduled for a Board hearing at the RO in October 2008.  
However, the record indicates that he cancelled this hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

The Veteran's alleged stressors occurred while serving 
onboard the USS PC-595.  They include being trapped in an 
engine oil sump in July 1944 in the South Pacific, being 
thrown overboard during maneuvers in September 1944 in the 
South China Sea, and participating in the invasion of Okinawa 
in July or August 1944 during which he witnessed kamikazes 
hit ships in his fleet.  

In July 2004 correspondence, the Veteran stated that he has 
nightmares of being trapped while cleaning the main oil sumps 
below the main engines and of being thrown overboard in the 
South China Sea.  He noted that it took the ship some time to 
turn about to pick them up.

VA treatment notes provide a diagnosis of PTSD and provide 
further information on the Veteran's alleged stressors.  

A January 2004 note reflects that the Veteran indicated that 
he worked with Seaman F. in the engine room and he has dreams 
of being trapped in the engine room as this was their biggest 
fear.  He also indicated that he and Seaman F. were thrown 
overboard when the bow of their ship went under water in the 
Subic Bay.  

A June 2004 note reflects that he indicated that he was 
involved in the Sebu, Manus, and Okinawa campaigns and 
witnessed kamikazes hitting ships and ships exploding after 
being attacked by Japanese suicide boats.  

A February 2005 note reflects that in June or July 1944, 
after returning from a month-long mission providing fire 
support for the invasions of Mindanao and "Pancis" in the 
Philippines, he was told to go down into the oil sump and, 
although he could not see the action because he was confined 
to the engine room, he heard much of the fighting.  He stated 
that, after this, his ship participated in the Okinawa 
invasion during which he watched ships in his fleet get hit 
and sunk by kamikazes.  

Finally, an April 2005 note reflects that two incidents 
happened on his ship.  In the first incident, he stated that 
one of the seamen got caught in the sump pump.  In another, 
he stated that he and Seaman F. had to tread water after 
their craft, which was being dragged behind or brought 
aboard, was swamped.

In this case, the RO did not adequately develop the Veteran's 
alleged in-service stressors.  Initially, the Board notes 
that the stressors of participating in the Battle of Okinawa 
(Operation Iceberg) and the Battle of Mindanao (Operation 
VICTOR V) appear to be independently verifiable.  In this 
regard, the Board observes that the Battle of Okinawa 
occurred from March through June 1945 and the Battle of 
Mindanao occurred from March through August 1945.  Thus, the 
RO should attempt to independently verify whether the 
Veteran's ship participated in these battles, to include 
through the U.S. Army Joint Services and Records Research 
Center (JSRRC).  Here, the Board observes that the Veteran's 
report of the year 1944, in which these stressors occurred, 
is likely in error.

In addition, in attempting to verify one of the Veteran's 
stressors, the RO provided the JSRRC with a date different 
from that provided by the Veteran.  In this regard, although 
the Veteran stated that he was thrown overboard in Subic Bay 
in September 1944, the RO advised JSRRC that this event 
occurred in May 1945.  Thus, on remand, the RO should submit 
another request to JSRRC with the date provided by the 
Veteran.  As above, the Veteran's report of the year 1944 for 
this stressor may also be in error; therefore, the RO should 
attempt to verify this stressor using both September 1944 and 
September 1945.

Given the Veteran's likely error in reporting the year of his 
alleged in-service stressors, and to afford him another 
opportunity to provide additional, correct information 
pertinent to this claim, on remand, the RO should request 
that the Veteran provide more specific details of the in-
service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the Veteran must indicate the 
location and approximate time (a two-month specific date 
range) of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred.  The RO 
should also invite the Veteran to submit corroborating 
statements in support, to include from former service 
comrades.  

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the Veteran's 
stressors through contact with the JSRRC.  

Moreover,  in the event that the RO determines that the 
record establishes the existence of any stressor(s), the RO 
should arrange for the Veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA medical facility to 
obtain a medical opinion, in part, as to whether the verified 
stressor(s) resulted in PTSD.  The Veteran is hereby advised 
that failure to report for any scheduled VA examination, 
without good cause, may result in a denial of the claim for 
service connection (as an original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.

Regardless of whether any examination of the e veteran is 
scheduled, on remand, the RO should give the Veteran another 
opportunity to present information/evidence pertinent to the 
claim on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should afford the Veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the incident of being 
trapped in the engine room while cleaning 
the oil sumps).  The RO should ask the 
Veteran to provide more specific details 
of the in-service stressful incident(s): 
date(s), place(s), unit of assignment at 
the time of the event(s), description of 
the event(s), medal(s) or citation(s) 
received as a result of the event(s), and, 
if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the Veteran must 
indicate the location and approximate time 
(a two-month specific date range) of the 
stressful event(s) in question, and the 
unit of assignment at the time the 
stressful event occurred.  

The Veteran is advised that this 
information is vitally necessary, and that 
he must be as specific as possible, since, 
without such detailed information, an 
adequate search for verifying information 
cannot be conducted.  The Veteran should 
also be invited to submit statements from 
fellow servicemembers, or others that 
establish the occurrence of his claimed 
in-service stressful experiences.  

4.  Unless the RO determines that 
sufficient evidence corroborating at least 
one of the stressful experiences has been 
associated with the claims file, the RO 
should undertake necessary action to 
attempt to verify the occurrence of the 
Veteran's alleged in-service stressful 
experience(s).  The RO should forward to 
the JSRRC all supporting evidence (to 
include any probative evidence submitted 
by the Veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the RO 
should notify the Veteran and afford him 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.  

5.  After associating with the claims file 
all available records/responses received 
from each contacted entity, the RO should 
prepare a report detailing the occurrence 
of any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the Veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 6 and 7, below, then proceed 
with paragraph 8.  

6.  If, and only if, evidence 
corroborating the occurrence of any 
claimed in-service stressful experience(s) 
is received should the RO arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

7.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

